Order entered November 21, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01398-CV

                         IN RE JAIME COVARRUBIAS, Relator

                Original Proceeding from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F99-32080-QV

                                         ORDER
                        Before Justices Bridges, Brown, and Boatright

       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus for want of jurisdiction.


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE